Per Curiam.
The respondent brought this action to cancel, and have held for naught, certain taxes, levied and assessed against his property by the county of Pierce, which he alleges are fraudulent and void, because based upon valuation grossly in excess of the actual value of the property and in excess of the valuations of property of like kind owned by other persons, and situated in that county. The complaint sets out in great detail the facts constituting the claimed discriminations and overvaluations, and is conceded to he sufficient under the rule announced by this court in the cases of Templeton v. Pierce County, 25 Wash. 377, 65 Pac. 553, and Miller v. Pierce County, 28 Wash. 110, 68 Pac. 358. Issue was taken on the allegations of the complaint, and a trial had, which resulted in a judgment, cancelling the taxes levied on pay*202ment of a sum determined by tbe court to be a just and legal amount to be paid as taxes on tbe property. The county appeals and assigns as error tbat the evidence is insufficient to sustain tbe judgment.
In Templeton v. Pierce County, supra, we held tbat it was no ground for relief against excessive valuation of property tbat the assessor bad merely overvalued tbe property, if it appeared tbat bis action was not arbitrary or capricious, and tbe property bad been assessed in the same proportion as other like property within the jurisdiction of the assessing officer, and we held in that case tbat the evidence did not show any cause for declaring tbe assessment illegal. The appellant invokes tbe principle here, but we think the evidence much stronger in this case than in tbe one cited. The evidence here show's not only a gross overvaluation of tbe respondent’s property, but it shows a gross overvaluation, we think, when compared with other property of like kind within the assessor’s-jurisdiction. Of course, slight or even considerable differences in valuations are not sufficient, when honestly made, to authorize tire court to set aside an assessment. Where, however, the assessment is many times the actual value of the land, and is higher proportionally than other property, a condition does arise when the courts are authorized to do so. Whatcom County v. Fairhaven Land Co., 7 Wash. 101, 34 Pac. 563; Benn v. Chehalis County, 11 Wash. 134, 39 Pac. 365; Lockwood v. Roys, 11 Wash. 697, 40 Pac. 346; Knapp v. King County, 17 Wash. 567, 50 Pac. 480.
The judgment appealed from will stand affirmed.